271 F.2d 263
KECO INDUSTRIES, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 13746.
United States Court of Appeals Sixth Circuit.
Oct. 22, 1959.

Steer, Strauss & Adair, Cincinnati, Ohio, argued by Robert J. White, Cincinnati, Ohio, for petitioner.
Thomas J. McDermott, Marcel Mallet-Prevost, Washington, D.C., argued by Christopher J. Hoey, Washington, D.C., for respondent.
Before MARTIN, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
This case today heard, upon the oral arguments and briefs of the parties, and considered upon the entire record in the case, comes before us on petition of Keco Industries, Inc., for review of an order of the National Labor Relations Board amending its earlier order.  The labor board has prayed a decree enforcing its amended order in full.


2
We are of opinion that the position of the board is correct.  There is ample substantial evidence in the record, considered as a whole, to support the findings of fact of the board; and its conclusions of law are reasonable drawn.  See 118 N.L.R.B. 317; 121 N.L.R.B. No. 154.


3
Accordingly, the petition of Keco Industries, Inc., to set aside the amended order of the National Labor Relations Board is denied; and the order of the board, as amended, is directed to be enforced in full.